985 A.2d 1238 (2010)
200 N.J. 578
In the Matter of Richard W. BANAS, an Attorney at Law.
D-10 September Term 2009, 65,042
Supreme Court of New Jersey.
January 14, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-139, recommending the disbarment of RICHARD W. BANAS of EAST HANOVER, who was admitted to the bar of this State in 1978, and who has been suspended from the practice of law pursuant to Orders of this Court filed September 23, 2008 and March 4, 2009, for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with client), RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 8.4(a) (violating or attempting to violate the RPCs), and RPC 8.4(c) (misrepresentation);
And RICHARD W. BANAS having failed to appear on the return date of the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that RICHARD W. BANAS be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
*1239 ORDERED that RICHARD W. BANAS be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by RICHARD W. BANAS, pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.